Case 2:14-cr-00384-SVW Document 98 Filed 12/14/18 Page1lof3 Page ID #:421

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

CASE NUMBER:
United States of America
\ Plaintiff(s) CR 14-384(A)-S V W
JIANJUN QIAO WARRANT FOR ARREST
aka Feng Li
Defendant(s)
TO: UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED STATES OFFICER

YOU ARE HEREBY COMMANDED to arrest _ JIANJUN QIAO, aka Feng Li
and bring him/her forthwith to the nearest Magistrate Judge to answer a(n): 9 Complaint g Indictment
oO Information a Order of Court oProbation Violation Petition 0 Violation Notice

Charging him/her with: (ENTER DESCRIPTION OF OFFENSE BELOW)

18 U.S.C. § 1951(a): Extortion Affecting Interstate Commerce By Nonviolent Threat

in violation of the following Title, United States Code, Section(s)

 

 

   
    

 

 

SEE ABOVE

Kiry K. Gray pop ihins,

NAME OF ISSUING OFFICER ae dl December 14, 2018 LOS ANGELES, CALIFORNIA
DATE AND LOCATION OF ISSUANCE

Clerk of Court

 

TITLE OF ISSUING OFFICER
BY: STEVE KIM
NAME OF JUDICIAL OFFICER

 

 

 

 

RETURN

THIS WARRANT WAS RECEIVED AND EXECUTED WITH THE ARREST OF THE ABOVE-NAMED DEFENDANT AT (LOCATION):

 

 

 

 

 

 

 

DATE RECEIVED NAME OF ARRESTING OFFICER

DATE OF ARREST Title

DESCRIPTIVE INFORMATION FOR DEFENDANT

CONTAINED ON PAGE TWO SIGNATURE OF ARRESTING OFFICER
WARRANT FOR ARREST

CR — 12 (07/04) PAGE 1 OF 2
Case 2:14-cr-00384-SVW Document 98 Filed 12/14/18 Page 2of3 Page ID #:422

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

United States of America

JIANJUN QIAO
aka Feng Li

Plaintiff(s)

Defendant(s)

 

CASE NUMBER:

CR 14-384(A)-SVW

WARRANT FOR ARREST

 

ADDITIONAL DEFENDANT INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RACE: SEX: HEIGHT: WEIGHT: HAIR: EYES: OTHER:
DATE OF BIRTH: 1 963
SCARS, TATTOOS OR OTHER DISTINGUISHING MARKS:
AUTO AUTO AUTO MODLE: AUTO COLOR: AUTO LICENSE ISSUING
YEAR: MAKE: NO. STATE
LAST KNOWN RESIDENCE: LAST KNOWN EMPLOYMENT
FBI NUMBER:
ADDITIONAL INFORMATION:
INVESTIGATIVE AGENCY NAME: INVESTIGATIVE AGENCY ADDRESS:
IRS-Cl, HSI
NOTES:
WARRANT FOR ARREST
CR 12 (07/04) PAGE TWO

 
Case 2:14-cr-00384-SVW Document 98 Filed 12/14/18 Page 30f3 Page ID #:423
Additional Defendant Information
Name: Jianjun Qiao
Aliases: Feng Li

Case Number: CR4 4-384(A)-SVW

FBI Number:

Date of Birth: 11/03/63
Race: Asian

Sex: Male

Height: 173 cm
Weight: 75 kg

Hair Color: Black

Eye Color: Black
Social Security Number:
Driver's License Number and Issuing State:

Scars, tattoos, or other distinguishing marks:

Last known address:

Additional Information:

Fugitive
